Citation Nr: 0520343	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals, status post 
surgery for colon cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1950 to 
October 1952, with more than 15 years of honorable service in 
the Army Reserves.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Philadelphia, Pennsylvania (RO), and 
following a February 2005 Board remand.

A motion to advance this case on the Board's docket was 
granted by the Board for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

Residuals of colon cancer are not shown to be related to the 
appellant's periods of active military service.


CONCLUSION OF LAW

Residuals of colon cancer, status post surgery, were not 
incurred in or aggravated by active military duty.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in August 2001 that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
appellant notified them.  The appellant was advised that it 
was her responsibility to either send medical treatment 
records from her private physician regarding treatment for 
her claimed disabilities, or to provide a properly executed 
release so that VA could request the records on her behalf.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and VA and 
private medical records have been associated with the claims 
file.  The appellant was asked to advise VA if there was any 
other information or evidence she considered relevant to her 
claim so that VA could help her by getting that evidence.  
She was also advised what evidence VA had requested, and 
notified in a statement of the case and three supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The appellant served on active military duty in the United 
States Army from December 1950 to October 1952.  The service 
medical records for this period of service show that the 
appellant complained of lower abdominal pain on one occasion 
in May 1951.  Thereafter, on service separation examination 
conducted in October 1952, the appellant's abdomen and 
viscera, and anus and rectum were normal.  

The appellant served in the United States Army Reserve from 
April 1974 to June 1989.  Service medical records from the 
appellant's Reserve service show that an October 1984 
examination found an abnormal profile for the anus and 
rectum, "rectal exam positive for occult blood and internal 
hemorrhoids," and a recommendation was made for the 
appellant to have a medical consultation for the occult 
blood.

A July 1986 private physician's letter indicates that the 
appellant underwent abdominoperineal resection of the rectum 
for adenocarcinoma on July 1, 1986.  The letter also 
indicates that the appellant was "healing very nicely and 
the colostomy is functioning normally."  There was no 
evidence to support the use of any adjuvant radio or 
chemotherapy for the appellant's "B1 lesion."  Private 
medical records from July 1988 show that a barium enema 
conducted through the colostomy failed "to show abnormality 
other than occasional diverticula," and was similar to an 
examination one year earlier.

Additional Reserve service medical records show that on an 
October 1988 examination, the appellant indicated a history 
of colon cancer in July 1986, but that she was in "good 
health," and was taking no medications.  On physical 
examination, it was noted that the appellant was "[status 
post] anteroposterior rejection for stage B colon carcinoma 
7/86," but that the appellant indicated she felt well upon 
examination, that there were no acute findings on 
examination.  The examiner concluded that the appellant was 
in "General Good Health now."

Upon VA examination in October 2001, it was noted that the 
appellant underwent an abdominoperineal resection that 
resulted in a left lower quadrant colostomy.  It was further 
reported that in 1993, the appellant hemorrhaged from this 
and required a total colectomy with a right lower quadrant 
ileostomy.  No intestinal obstruction was noted, and the 
appellant reportedly had stable weight and a stable appetite.  
There was no evidence for metastatic disease at the time of 
the examination.  The examiner also noted that the appellant 
was not "undergoing any therapies" at the time of the 
examination.

At the appellant's January 2005 hearing before the Board, she 
testified that she had been exposed to asbestos on several 
occasions while on duty.  She testified that her 1986 
diagnosis came after seeking treatment for what she had 
believed to be a stomach virus.

In order to prevail on the merits of a claim for service 
connection, three elements must be present:  (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

As noted above, VA disability compensation benefits are 
provided for any veteran who incurred a disease or injury in 
the line of duty in active military service or who 
experienced aggravation of a preexisting injury in active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.4 (2004).  Basic eligibility for VA 
benefits is governed by specific laws and regulations that 
define a claimant's legal status as a veteran for such 
benefits, based on the claimant's type and character of 
military service.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.1, 3.6 (2004).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  The term "active duty for training" includes 
full time duty in the Armed Forces performed by Reserves for 
training purposes.  See 38 U.S.C.A. § 101(22)(A).  The term 
"inactive duty for training" means any duty prescribed for 
Reserves that is not full-time, such as, voluntary training 
and maintenance duties of their assigned units.  See 38 
U.S.C.A. § 101(23).

The appellant indicated that colon cancer was first diagnosed 
in June 1986, and the medical records show that she underwent 
abdominoperineal resection of the rectum for adenocarcinoma 
in July 1986.  There is no medical evidence of colon cancer 
during her period of service from 1950 to 1952, or within the 
first year subsequent to service discharge.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Importantly, there is no 
medical evidence that links this disability and the residuals 
therefrom, to this period of service.  Accordingly, the 
criteria necessary to grant service connection for residuals 
of colon cancer based on the appellant's period of service in 
the United States Army from 1950 to 1952 has not been met.  

The appellant served in the United States Army Reserve from 
April 1974 to June 1989.  During this period of service with 
the Army Reserve, the appellant had periods of active duty 
for training and inactive duty for training.  Service 
personnel records show that the appellant had active duty for 
training from March 3, 1986 to March 21, 1986, that she 
received an Army Achievement Medal for a period of service 
from January 27, 1986 to April 5, 1986, and that she received 
the Army Service Ribbon in November 1986.  However, there is 
nothing of record to indicate that the appellant was on 
active duty for training at the time her colon cancer 
presented, or was treated in July 1986.  Importantly, there 
is no link, or nexus, between the appellant's colon cancer, 
and any residuals therefrom, and any period of active duty 
for training during her service in the Army Reserve.  In sum, 
the criteria necessary to grant service connection for 
residuals of colon cancer based on the appellant's service in 
the United States Army Reserve has not been met.  

The appellant contends that she was exposed to asbestos while 
working in old buildings insulated with asbestos during her 
military career, and that this may be a cause of the colon 
cancer.  The appellant also raised the possibility that she 
may have been exposed to radiation which caused the colon 
cancer.  However, she testified that she would not know how 
she was exposed to radiation, as she was not engaged in any 
radiation-risk activity.  Regardless, there is no medical 
evidence of record that indicates that the appellant's colon 
cancer is due to asbestos exposure or to radiation exposure.  
Accordingly, service connection based on these theories is 
not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals, status post surgery for 
colon cancer, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


